Citation Nr: 0201916	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-30 146	)	DATE
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability. 

2.  Entitlement to service connection for a bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1962 to June 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Historically, the veteran was notified in September 1989 of a 
rating action that month which denied reopening of a 
previously denied claim for service connection for an 
acquired psychiatric disorder (originally denied in January 
1968 and reopening of which was denied in August 1982).  He 
perfected an appeal and the Board remanded the case in July 
1990.  In February 1991, his attorney withdrew from the case.  
An April 1991 Report of Contact reflects that the veteran 
wished to withdraw his appeal.  In April 1991, the Board 
notified the veteran that his case was removed from the 
Board's appellate docket.  Thereafter, the RO in May 1991 
wrote the veteran requesting that he execute and return an 
enclosed statement signifying his intention to withdraw his 
claim; if there was no response within 30 days it would be 
assumed that he did not wish to pursue the appeal.  There was 
no response.

In May 1996, the veteran applied to reopen the claim for 
service connection for a psychiatric disorder and also 
claimed service connection for hearing loss and tinnitus.  
Thereafter, in a September 1996 rating action, the RO found 
that there was no new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder, and denied service connection for hearing loss and 
tinnitus.  The veteran appealed that decision, and the Board 
remanded the case in May 1998, in pertinent part, to 
determine whether the veteran's original appeal had been 
withdrawn.  

In a June 1998 Memorandum the RO stated that the April 1991 
letter from the Board's Director of Administrative Services 
was a final Board determination which the RO could not 
overrule.  As to this, the Board notes that a conclusion by 
the Board's Director of Administrative Services is not a 
final Board decision, which must be signed by a Board Member.  
Nevertheless, it is clear that the veteran did withdraw his 
prior appeal.  

The case has now been returned to the Board for further 
appellate consideration.  

Lastly, it appears that the veteran is also claiming service 
connection for post-traumatic stress disorder (PTSD) due to 
inservice and post service events (page 12 of the 1998 Board 
hearing) but this has not been formally adjudicated by the 
RO.  Such a claim for service connection for PTSD is a 
separate and new claim not subject to the finality of a prior 
denial of service connection for an acquired psychiatric 
disorder.  Generally see Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  Accordingly, the original claim for 
service connection for PTSD, which has not been formally 
adjudicated by the RO, is not before the Board and is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The September 1989 RO decision which denied reopening of 
a claim for service connection for an acquired psychiatric 
disability is final.  

2.  The evidence received since the September 1989 rating 
action does not bear so directly and substantially on the 
matter that the new evidence must be considered to fairly 
decide the merits of the claim.  

3.  Any current hearing loss is not shown to be related to 
service.

4.  Any current tinnitus is not shown to be related to 
military service.  


CONCLUSIONS OF LAW

1.  The rating action of September 1989, which denied 
reopening of the claim for service connection for an acquired 
psychiatric disorder and from which an appeal was withdrawn, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  

3.  A bilateral hearing loss was not incurred in or 
aggravated during active military service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).  

4.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran was notified in September 1989 of a rating 
decision that month denying reopening of the claim for 
service connection for a psychiatric disorder but the 
perfected appeal was subsequently withdrawn.  That claim had 
previously been denied on the merits on the basis that only a 
personality disorder, which is a constitutional or 
developmental abnormality, existed during military service.  
Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2001) that rating action is final and 
may not be reopened unless new and material evidence is 
presented.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In the first step in reopening, there is a 
three-part analysis.  First, since the last disallowance on 
any basis, i.e., on the merits or denying reopening a claim 
(Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be 
new evidence (i.e., noncumulative evidence, not redundant, 
and not previously submitted).  VA evidence which was 
constructively on file and is now actually on file, may be 
new and material evidence if it is not cumulative and is 
relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and 
Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If 
no new evidence is submitted, no analysis of materiality is 
required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 
(1999).  

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) (adopting the standard in 38 C.F.R. 
§ 3.156(a) (as stated above) and overruling the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) that 
material evidence was that which established "a reasonable 
possibility [of changing] the outcome").  The standard 
affirmed in Hodge, Id., is lower than the prior standard 
announced in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  See Fossie v. West, 12 Vet. App. 1, 4 (1998).  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, (2000) was 
enacted on November 9, 2000, and, among other things, 
eliminated the concept of a well-grounded claim and redefined 
the VA obligation with respect to the duty to assist, 
superceding holding in Morton, v. West, 12 Vet. App. 477 
(1999), withdrawn sub. nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  

After reopening, the claim is adjudicated de novo and with 
application of the benefit-of-the-doubt rule, after first 
assuring that the duty to assist, as expanded by the VCAA, 
has been met.

Final Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) were published on August 29, 2001 with the 
same effective date of the VCAA of November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

With respect to reopening, the amendments at 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) redefine new and material 
evidence and the duty to assist in applications to reopen 
previously and finally denied claims but were made effective 
as of the date of publication (August 29, 2001) and apply 
only to applications to reopen a previously denied claim 
filed on or after August 29, 2001.  

Here, the application to reopen was filed prior to the 
effective date of the new regulations applicable to 
reopening.  Thus, the new VCAA regulations above do not apply 
to an application to reopen a previously denied claim which, 
as in this case, was pending on August 29, 2001. 

As to the claims for service connection for hearing loss and 
tinnitus, the case was remanded in May 1998 to obtain a VA 
interpretation of a July 1962 audiometric examination, to 
obtain Social Security Administration (SSA) records, and to 
obtain information as to all health care providers who had 
treated him for the claimed disabilities.  This has been 
accomplished.  The veteran has not indicated that there 
exists any additional medical evidence which would tend to 
indicate that either any hearing loss or tinnitus is related 
in any manner to his military service.  Thus, as to these 
claims, VA has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.

Old Evidence

The evidence on file at the time of the September 1989 rating 
action consisted of service medical records (SMRs), private 
clinical records from 1965 to 1975, and VA clinical records 
in 1981.  

SMRs reflect that in January 1963 the veteran was seen after 
being on unauthorized absence for 7 days because he wanted to 
remain with his father.  He appeared depressed.  He was 
referred for a psychiatric consultation that was conducted in 
February 1963.  The diagnosis was a schizoid personality 
manifested by poor social relationships, seclusiveness, and 
serious mindedness.  No hospitalization or psychiatric 
treatment was indicated but it was recommended that he be 
discharged from service due to his inherent and preexisting 
personality defect.  

In February, March, and April 1963 the veteran was given 
Thorazine and Dramamine for seasickness.  In April 1963, 
while onboard ship, he threw his rifle at a Sergeant, 
immediately after which he became emotional, started crying 
and had tremors. He was brought in to the sick bay.  It was 
strongly recommended that the recommendation to discharge him 
from service be followed.  Several days later, while in sick 
bay, he was limp and unable to stand or talk.  He twice 
stopped breathing for 15 to 20 seconds, at which time he was 
resuscitated.  He was then transferred to a hospital at 
Guantanamo Bay.  The diagnosis at the time of the transfer 
was a schizoid personality.  

While hospitalized at Guantanamo Bay the veteran was quite 
withdrawn and had several episodes of hyperventilation but 
was not actively hallucinating.  A May 1963 Report of a 
Medical Board Survey reflects that on mental status 
examination he was not significantly depressed, either by 
signs or symptoms.  His affect, although constricted, showed 
moments of appropriate fluctuation.  His content of thought 
centered around his unhappiness with crowded conditions, his 
inability to get along with others and perform his duties.  
There was no indication of a thought disorder.  The diagnosis 
was a schizoid personality which it was felt rendered him 
unsuitable for further military duty.  As a result, he was 
discharged from active duty.  

Clinical records on file in the decade after service reflect 
treatment primarily for alcoholism and a purported seizure 
disorder.  

During a 2-day hospitalization at the Wentworth-Douglass 
Hospital in November 1965, the pertinent diagnosis was 
personality disorder with episodes of over-breathing.   A 
summary of the veteran's hospitalization from November 1967 
to January 1968 at the New Hampshire Hospital reflects that 
he was committed for observation as to his sanity.  He had a 
history of drinking excessively.  A psychological evaluation 
revealed many schizoid signs.  The diagnoses were a 
personality pattern disturbance and a schizoid personality.  
The veteran had several periods of hospitalization  at that 
facility during 1972 to 1973.  The diagnoses included 
alcoholism, alcohol addiction, non-psychotic organic brain 
syndrome, epilepsy (July 1972); and, depressive neurosis and 
latent schizophrenia (March 1973).  

The veteran was hospitalized, for the fifth time, from June 
to August 1975 at the Vermont State Hospital, during which he 
felt his primary problem was chronic alcoholism.  The 
discharge diagnoses were alcoholism; habitual excessive 
drinking; organic brain syndrome;, nonpsychotic, epilepsy; 
and a personality disorder, passive-aggressive personality.  

VA hospitalization in 1981 included treatment for chronic 
depression with suicidal ideation.

New Evidence

The evidence received since the September 1989 rating action 
includes records from various VA medical facilities, 
including Togus, ME; Manchester, NH; White River Junction, 
VT; Boston, MA; and Topeka, KS.  During VA hospitalization in 
March 1967, a psychophysiologic nervous system reaction in a 
passive-aggressive personality was diagnosed.  The discharge 
diagnosis was a severe personality disorder with multiple 
conversion symptoms and passive-aggressive personality.  
Records of additional periods of VA hospitalization in the 
late 1960s to the mid-1970s, and thereafter, reflect 
continued treatment for chronic alcoholism, a purported 
seizure disorder, various personality disorders, acute 
situational reaction, and chronic depression.  

Records of February 1969, June 1970, and March 1975 from the 
Medical Center Hospital of Vermont reflect continued 
treatment for alcoholism and a suspected seizure disorder.  

At the January 1998 Board hearing the veteran testified that 
he had a nervous breakdown during service, while onboard a 
ship, because he had been pushed beyond his limits.  He had 
been diagnosed as having a schizoid personality but he felt 
that this diagnosis was incorrect (page 3).  He had sought 
help in the year following service discharge and had been in 
and out of hospitals since that time (page 5).  He did not 
have any additional records to submit (page 6).  His wife 
testified that she had known him for 7 years (page 6).  He 
disagreed with the inservice diagnosis of a schizoid 
personality and had never been given that label after 
military service and, thus, felt that he had been 
misdiagnosed during service (page 11).  His wife had not seen 
the veteran display any schizophrenic behavior (pages 17 and 
18).  

Records from the Social Security Administration have been 
received and include voluminous VA records.  On psychological 
evaluation in November 1988 by Mark Goodman, Ph.D., the 
diagnoses were major depressive reaction, by history, in 
remission, and chronic alcohol dependence, in remission.  A 
February 1998 report of a psychological evaluation by Stanley 
Mintz, Ph.D., reflects that the veteran reported having had a 
nervous breakdown during active service.  On mental status 
evaluation he did not appear to exhibit symptoms of a 
personality disorder.  The diagnostic impressions were 
dysthymia; alcohol dependence, in remission; and Valium 
abuse, in remission.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Where, as here, a veteran had 90 
or more days of war or peacetime service after December 31, 
1946, and a psychosis manifests to 10 percent or more within 
one year of such service it is rebuttably presumed to be of 
service incurrence, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  See also Johnson v. Principi, 3 Vet. 
App. 448, 450 (1992).  

In this case, the evidence of record at the time of the RO 
decision in 1989 include the SMRs which clearly reflect that 
the veteran was discharged from active military service 
because of a personality disorder.  Service connection may 
not be granted for a personality disorder.  While the veteran 
has testified that he believes that the diagnosis of a 
personality disorder was incorrect, there is no competent 
medical evidence in the claims folder confirming that the 
diagnosis was incorrect.  The veteran is not competent to 
render a medical opinion as to the correctness of the 
inservice diagnosis of a personality disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The old evidence also 
established post-service treatment for alcoholism and 
nonpsychotic organic brain syndrome, and also confirmed the 
existence of a personality disorder.  

In order to reopen the claim, there must be new evidence.  
Records have been added to the file which were not previously 
considered.  The new evidence needs to be probative only as 
to each element that was a specified basis for the last 
denial without having to establish all elements needed for 
allowance, and it must be material (i.e., bearing directly 
and substantially on the issue) and, by itself or together 
with old evidence, it must be so significant that it must be 
considered to fairly decide the merits of the claim.  The new 
evidence establishes continued treatment for alcoholism and 
other addictions.  While there is an isolated notation in 
1998 that the veteran did not display symptoms of a 
personality disorder on an evaluation at that time, it fails 
to relate any acquired psychiatric disorder to the veteran's 
period of military service.  This is also true of the recent 
diagnosis of a major depressive reaction.  Thus, the new 
evidence does not tend to show that a psychosis either 
existed during service or manifested within one year after 
discharge from active service.  

Moreover, contrary to his lay testimony, a personality 
disorder has been diagnosed since military service, although 
schizophrenia, a psychosis, has not.  In this regard, there 
appears to be some confusion on the part of the veteran in 
that a schizoid personality disorder is only a personality 
disorder, whereas schizophrenia is a psychosis.  

In sum, the new evidence is not probative of the issue of 
whether a psychosis was present during service or within a 
year following service, nor does it relate present symptoms 
to service.  This evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is not reopened.  

Hearing Loss

At the 1998 Board hearing the veteran testified that he had 
recently been told by a service representative that he had 
some hearing loss when he was accepted into military service 
(page 15).  He believed that exposure to acoustic trauma from 
105 howitzers as an artilleryman without ear protection 
caused or aggravated his hearing loss (page 15). 

The March 1962 examination for enlistment found that the 
veteran's hearing was 20/20 (of either the spoken or 
whispered voice) in each ear.  He underwent audiometric 
testing on July 18, 1962.  

Prior to November 1967, audiometric results were reported in 
A.S.A. Standards in the service medical records.  Present 
audiometric results are based on I.S.O. Standards.  In 
January 1998, the results of the July 1962 audiometric 
examination were referred to a VA audiologist for 
interpretation.  The findings are reported as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
29
30
33.5
33.5
31
LEFT
49
40
38.5
33.5
31

On VA psychological evaluation in 1986 it was noted that even 
though the veteran reported having a hearing loss, it was not 
confirmed.  He had exceptional rhythm discrimination and good 
speech discrimination.  

During a VA physical examination performed in conjunction 
with hospitalization  in August 1988, it was indicated that 
the veteran's hearing was normal, but that there was 
excessive cerumen (wax) in the ears.

An April 11, 1996, VA outpatient treatment (VAOPT) record 
notes that the veteran had a long-term hearing impairment but 
recently had had an increase in hearing problems in the right 
ear.  A VAOPT notation of that same date reflects that he 
complained of pain and hearing loss in the right ear in the 
past week.  A VAOPT record dated the next day noted that he 
complained of a hearing loss in the right ear and had a cold 
2 weeks earlier.  A May 1996 VAOPT note indicated that the 
right ear was slightly inflamed.  In August 1998, the veteran 
complained of ear pain and drainage.  Upon assessment, it was 
determined that the ears were full of wax.  The veteran was 
instructed to put drops in his ears for 4 days and return to 
the clinic to have the ears flushed.  No hearing loss was 
reported. 

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including sensorineural hearing loss).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

While testing of the veteran's hearing several months prior 
to service entrance revealed normal hearing in each ear, the 
more accurate pure tone testing on July 18, 1962, only 15 
days after service entrance revealed  a hearing loss, by VA 
standards, in both ears.  

However, despite numerous complaints by the veteran, the 
evidence fails to show that he presently suffers from a 
hearing loss that began in service.  There are records 
indicating that he has hearing problems, but they appear to 
resolve after earwax is removed from his ears.  Furthermore, 
aside from the veteran's contentions that his hearing loss 
began in service, no one has rendered an opinion that relates 
the claimed hearing loss to service.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Absent evidence to support the veteran's claim, service 
connection for hearing loss is not warranted.  

Tinnitus


A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

At the 1998 Board hearing the veteran attributed his tinnitus 
to inservice acoustic trauma (page 16).  However, the SMRs 
and post service clinical records are negative for 
complaints, history, signs, symptoms, treatment or diagnosis 
of tinnitus.  Likewise, there is no competent medical 
evidence which would relate any tinnitus, even accepting the 
veteran's testimony as lay evidence of the current existence 
of tinnitus, to his period of military service or any 
exposure to acoustic trauma during service.  Thus there is no 
basis for a grant of service connection.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  See Ortiz v. Principi, No. 01-7006, slip op. (Fed. 
Cir. Dec. 17, 2001) (benefit of the doubt is inapplicable if 
the evidence preponderates for or against a claim and applies 
only when the evidence for and against is "nearly equal," 
thus rendering any decision on the merits "too close to 
call.")

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
for service connection for hearing loss and tinnitus and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for an 
acquired psychiatric disability is denied.  

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

